Appeal *1159from a judgment of the County Court of Washington County (McKeighan, J.), rendered March 3, 2013, convicting defendant upon his guilty plea of the crime of attempted burglary in the third degree, as amended by judgment rendered October 18, 2013.
Defendant pleaded guilty to burglary in the third degree in satisfaction of a two-count indictment and waived his right to appeal during the plea colloquy and signed a written appeal waiver in open court in exchange for a promised prison sentence, as a second felony offender, of IV2 to 3 years. On March 3, 2013, he was sentenced, as an admitted second felony offender, in accordance with the plea agreement. At an October 18, 2013 appearance, County Court reduced the conviction, on consent of the parties, to attempted burglary in the third degree to reflect the parties’ intent. The court adhered to the sentence imposed and corrected the uniform sentence and commitment order. This appeal followed.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and the briefs, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Lahtinen, J.P., Stein, Garry, Lynch and Devine, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.